department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b05 conex-151923-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil --------------------- ------------------------ ------------------------- dear ------------- this letter responds to your email to the white house dated date regarding the application of sec_118 of the internal_revenue_code section dollar_figure of revproc_2010_1 2010_1_irb_1 provides that the internal_revenue_service may issue an information_letter the purpose of which is to call attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts accordingly the following discussion is provided for general information purposes only and does not constitute a ruling revproc_2010_34 2010_41_irb_426 provides in part that the service will not challenge a corporation’s treatment of a grant to the corporation from the national telecommunications and information administration of the department of commerce under the broadband technology opportunities program for broadband infrastructure or comprehensive community infrastructure as a nonshareholder contribution to the capital of the corporation under sec_118 of the code if the corporation properly reduces the basis of its property under sec_362 and the regulations thereunder revproc_2010_34 also provides that it does not apply to noncorporate taxpayers a copy of revproc_2010_34 is enclosed sec_118 of the code provides that in the case of a corporation gross_income does not include a contribution_to_the_capital_of_the_taxpayer sec_1_118-1 of the income_tax regulations provides that sec_118 applies to contributions to capital made by a person other than a shareholder for example property contributed to a corporation by a governmental_unit for the purpose of enabling the corporation to expand its operating facilities sec_362 of the code requires a basis_reduction in a corporation's property when the corporation receives money from a nonshareholder as a contribution to its capital conex-151923-10 by their express statutory terms sec_118 and sec_362 apply only to corporate taxpayers there are no equivalent statutory provisions for limited_liability companies treated as partnerships therefore a limited_liability_company treated as a partnership is not allowed the exclusion under sec_118 and the reduction in basis under sec_362 is not applicable this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling if you have any additional questions please contact our office at -------------------- sincerely s paul f handleman paul f handleman branch chief branch office of associate chief_counsel passthroughs special industries enclosure copy of revproc_2010_34
